DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election without traverse of Group 1 and Species 1 in the reply filed on 02/26/2021 is acknowledged.
Claims 8-20 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected group, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 02/26/2021. Further, it is noted that applicant’s reply did not elect claims representative of Species 1. Claims 1, 2, and 7 are deemed to be representative of Species 1, and therefore Claims 3-6 are also withdrawn from consideration for being drawn to a nonelected species (specifically species 3 and 4). 
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 2, and 7 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Beers (US 2016/0143396).
Regarding Claim 1, Beers teaches an article of footwear (100), comprising: a midsole (104); an upper (102) secured with respect to the midsole and forming a throat (107); a plurality of laces (collective referred to by reference character 115, or individually 111, 112, 113, and 114) extending 
Regarding Claim 2, Beers teaches all of the limitations of the article of footwear of Claim 1, as disclosed in the rejections above. Beers further teaches wherein the elongate spool has a circular cross section (paragraph [0059] discloses “yoke member 270 has an approximately cylindrical bar or rod shape,” wherein the cross section of a cylinder is a circle).
Regarding Claim 7, Beers teaches all of the limitations of the article of footwear of Claim 2, as disclosed in the rejections above. Beers further teaches wherein the elongate spool is cylindrical (paragraph [0059] discloses “yoke member 270 has an approximately cylindrical bar or rod shape”).
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Levesque et al. (US 2017/0178471) teaches an article of apparel with a primary lace configured to spool and unspool a plurality of laces via a motor. Beers et al. (US 2018/0125168) teaches an article of footwear with a plurality of laces extending across the throat of an upper. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HALEY A SMITH whose telephone number is (571)272-6597.  The examiner can normally be reached on Monday - Thursday 7:00 am - 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Khoa Huynh can be reached on (571)272-4888.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.







                                                                                                                                                                                             
/KHOA D HUYNH/Supervisory Patent Examiner, Art Unit 3732